Citation Nr: 1137481	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for bilateral acquired flat feet.

4.  Entitlement to service connection for bilateral plantar fasciitis.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 1983 to July 1990.   He also performed active duty for training and inactive duty training at various times, both prior to and after active military service. 

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part denied service connection for a right knee strain, a left knee meniscus injury, bilateral plantar fasciitis, and bilateral pes planus.  

Evidence was recently received along with a waiver of the Veteran's right to initial RO consideration.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative of any further action necessary.


REMAND

The Knees

The recent VA medical examiner concluded that any current knee disorders are a "natural occurring phenomenon."  This etiology opinion does not adequately address the date of onset of the current knee disorders.  What is necessary is an opinion that addresses whether the recently shown right knee strain, thinning left knee articular cartilage, and left chondromalacia patella began during active service.  

There is a history of rigorous knee punishment during active service, where the Veteran logged over 75 parachute jumps.  A March 1983 service treatment report (STR) notes a knee strain.  A January 1990 STR notes chondromalacia patella.  During his separation examination in June 1990, the Veteran reported that he had a history of trick or locked knee and a history of swollen or painful joints.  A diagnosis of knee strain was offered by a recent VA examiner and a diagnosis of chondromalacia patella was offered following a recent private magnetic resonance imaging study (MRI).   

Because the Veteran's service history includes over 75 parachute jumps and because his STRs note knee-related complaints, the recent medical opinion that concludes that the current knee disorders are a "natural occurring phenomenon" does not adequately address the probability that the knee disorders shown began during, or are otherwise related to, active military service.  For this reason, the Veteran's knees should be re-examined.  For each diagnosis offered, the examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disorder is related to active military service.  

Right and Left Foot

The Veteran asserts that bilateral pes planus and bilateral plantar fasciitis were caused by the rigors of active military service, including over 75 parachute landing falls and many forced marches.  

A December 2008 VA podiatry examiner reported mild bilateral pes planus and plantar fasciitis.  The examiner concluded that these are "a natural occurring phenomenon" and found it unlikely that they are related to the rigors of the Veteran's military service.  The Board requests that the Veteran's feet be re-examined.  For any diagnosis offered, the examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder or disorders began during, or are otherwise related to, the Veteran's active military service as a paratrooper.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for an examination of both knees by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the Veteran's history of over 75 parachute jumps and the STRs that note knee complaints, elicit a history of relevant symptoms from the Veteran, examine the knees, and offer a diagnosis, if forthcoming.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disorder began during or is otherwise related to active military service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The AMC should make arrangements for an examination of both feet by an orthopedist (an M.D.).  The claims file should be made available to the physician for review.  The physician is asked to review the Veteran's history of over 75 parachute jumps and forced marching, review the STRs, elicit a history of relevant symptoms from the Veteran, examine the feet, and offer a diagnosis, if forthcoming.  For each diagnosis offered, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the disorder began during or is otherwise related to active military service.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for service connection for the knees and feet.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


